Citation Nr: 0607111	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-30 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right ankle disorder, 
to include a right Achilles tendon tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active service from December 1975 to February 
1977.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO). 


FINDING OF FACT

Competent medical evidence does not reveal that the veteran 
has a current right ankle disorder, to include a right 
Achilles tendon tear, that is related to his military 
service.


CONCLUSION OF LAW

A right ankle disorder, to include a right Achilles tendon 
tear, was not incurred or aggravated as a result of military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In February 2003, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish service connection.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that the veteran could 
obtain the evidence to support his claims himself or he could 
provide VA with sufficient information for VA to request the 
evidence for him.  Additional private medical evidence was 
subsequently received from the veteran.  Although a letter 
was sent by VA to the veteran in January 2005 in an attempt 
to obtain additional private medical records, the veteran did 
not provide the requested information to enable VA to request 
this evidence.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The February 2003 letter 
did not expressly direct the veteran to do this, but stated 
"[t]ell us about any additional information or evidence that 
you want us to try to get for you."  The provisions of 
38 C.F.R. § 3.159(b)(1) were provided to the veteran in the 
November 2005 supplemental statement of the case.  It is 
clear from these documents that the RO was asking for any 
records related to the veteran's claim.  The duty to notify 
the veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The veteran was afforded a VA 
examination in August 2005 in connection with this claim. 

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including 
during his hearing before the Board in May 2004.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The veteran contends that he incurred a right Achilles tendon 
tear in service.  He alleges that three days before service 
discharge he developed a sudden onset of pain and swelling in 
his right ankle.  

Prior to service entrance, the veteran noted on a medical 
history questionnaire dated in November 1975, that he had 
previously broken bones.  On clinical examination for service 
entrance, no abnormalities of the ankles were found.  In his 
January 1977 discharge medical history report, the veteran 
reported an ankle fracture two years earlier, which was noted 
by the examiner to have been prior to service entrance.  The 
veteran's service separation examination in January 1977 
found no abnormalities of the ankles.  

The initial post-service record of complaints involving the 
right ankle was not until September 1999, from the Kansas 
City Bone and Joint Clinic.  G.R.M., M.D., noted that the 
veteran had a previous injury to his left ankle that was 
consistent with an Achilles tendon tear and chose to be 
treated conservatively.  Dr. M. concluded that the veteran's 
left ankle manifestations were increasing which was 
aggravating his right lower extremity, due to overuse.  It 
was reported that x-rays of the right ankle in September 1999 
showed mild spurring of the distal medial malleolus that was 
in good alignment and without significant joint space 
narrowing.  VA outpatient treatment records beginning in 2002 
indicate a history of bilateral Achilles tendon tears and 
bilateral lower extremity pain.  However, a significant lapse 
in time between service and post-service medical treatment, 
such as in this case, may be considered as part of the 
analysis of a service connection claim, which weighs against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

On VA examination in August 2005, the clinical diagnosis was 
osteoarthritis of the right ankle, with a subjective history 
of a right Achilles tendon tear in service, but with no 
medical evidence to document this injury.  The examiner 
concluded that as there was no medical evidence of a right 
Achilles tendon injury in service, the only evidence of this 
injury was the veteran's subjective history and therefore, 
the examiner could not provide an opinion on whether the 
veteran's Achilles tendon pathology was related to his 
military service without resorting to speculation.  

Due consideration has been given to the May 2004 hearing 
testimony and other statements of the veteran.  Although the 
veteran can provide competent evidence as to his 
observations, in this case, that he had pain and swelling in 
his right ankle prior to service discharge, his statements 
that the pain and swelling were due to a right Achilles 
tendon tear and that any current right ankle disorder is due 
to his military service cannot be considered competent 
evidence, either to an inservice diagnosis or the etiology of 
any current diagnosis.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because he 
is not a physician, the veteran is not competent to make a 
determination that his current complaints are the result of 
any injury over two decades ago.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

Consequently, there is no competent medical evidence of 
record that relates any current right ankle disorder to the 
veteran's military service, or to any incident therein.  This 
lack of cognizable evidence is particularly dispositive as 
the first medical evidence of record for treatment for 
symptomatology of this disorder was more than 20 years after 
the veteran's period of service had ended.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  Moreover, at that time 
the medical evidence did not relate any right ankle disorder 
to service, but concluded that the veteran's right lower 
extremity was being overused due to a prior injury of the 
left Achilles tendon.  As there is no evidence that provides 
the required nexus between military service and any current 
right ankle disorder, service connection for a right ankle 
disorder, to include a right Achilles tendon tear, is not 
warranted.  

The Board has considered the doctrine of reasonable doubt in 
reaching this decision; however, as there is no evidence of a 
right Achilles tendon tear or any right ankle disorder in 
service or competent medical evidence relating any current 
right ankle disorder to service, the preponderance of the 
evidence is against the veteran's claim, and the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right ankle disorder, to include a 
right Achilles tendon tear, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


